Citation Nr: 1441153	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-11 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for undiagnosed illness, analogously rated as fibromyalgia with multiple symptoms, currently evaluated as 40 percent disabling (hereinafter undiagnosed illness).

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served honorably in the United States Navy from July 1987 to July 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which continued a disability rating of 40 percent for the Veteran's service-connected undiagnosed illness.

The matter was remanded by the Board in December 2013 for additional development.  That development having been completed, the matter is now again before the Board.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability currently on appeal, the issue of a TDIU is before the Board.

The issue of entitlement to TDIU is addressed in the REMAND portion of this decision and is remanded to the AOJ.


FINDING OF FACT

Throughout the appeal, the Veteran's undiagnosed illness has been manifested by widespread musculoskeletal pain, stiffness, achiness, myalgia, arthralgia affecting the neck, back, hips, bilateral upper and lower extremities, and debilitating fatigue that restricts routine daily activities to less than 50 percent of the pre-illness level.



CONCLUSION OF LAW

The criteria for a 60 percent disability rating, but no higher, for the Veteran's undiagnosed illness are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.88a, 4.88b, Diagnostic Code 6354 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2013).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claim, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased disability rating, the VCAA requirement is general notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

A letter from VA dated in April 2010 notified the Veteran of what evidence must be shown to support an increased rating claim and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  This letter also provided an explanation of how VA determines disability ratings and effective dates.  Therefore, the duty to notify is satisfied.

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

Here, the Veteran's service treatment records, VA medical records, private medical records, and Social Security Administration (SSA) records are in the claims file.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c) (2013).

The AOJ provided the Veteran VA examinations in April 2010 and January 2014.  The examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the functional impact of the Veteran's undiagnosed illness.  They are, therefore, adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran declined the opportunity to present testimony before a Veterans Law Judge.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case, and may proceed to the merits of the Veteran's claim.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Staged ratings are appropriate whenever the factual findings show distinct periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim at issue herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to report symptoms of muscle pain, twitching, tender points, fatigue, sleep disturbance, stiffness, paresthesias, and headaches.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.

The AOJ has evaluated the Veteran's undiagnosed illness under Diagnostic Code 5099-5025, as 40 percent disabling based on widespread pains and muscle weakness that are constant or nearly so, and refractory to therapy.  Pursuant to Diagnostic Code 5025, fibromyalgia is rated as 40 percent disabling-which is the maximum rating under this diagnostic code-when there is widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms, that are constant or nearly so and refractory to therapy.
A note following the rating criteria provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2013).  When an unlisted disease is encountered, rating by analogy is permitted pursuant to 38 C.F.R. § 4.20 (2013), whereby the disability is rated under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology, are closely analogous.

Alternatively, the Board will also consider whether a higher rating is available pursuant to 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2013), which describes the criteria for chronic fatigue syndrome.  That code evaluates based on debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, or confusion), or a combination of other signs and symptoms, which wax and wane but result in periods of incapacitation.  Symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year, warrant a 40 percent rating.  Symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year, warrant a 60 percent evaluation.  A 100 percent disability rating is assigned for symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  38 C.F.R. § 4.88b, Diagnostic Code 6354 (2013).

Analysis

By way of history, a February 2001 medical evaluation indicated the Veteran complained of low back pain, arthralgias involving other joints, generalized fatigue, anxiety and depression, and loss of teeth.  Physical evaluation yielded essentially normal results.  The Veteran was diagnosed with low back pain, fatigue, anxiety, and depression.

A July 2001 letter from the Veteran's treating physician, Dr. S. L., indicated that she had been treating the Veteran for depression and back pain for some time.  She noted that the Veteran had other symptoms that were difficult to explain, including diffuse arthralgias, urinary dribbling, and an elevated white blood cell count.  She also noted that upon review of a self-help guide for Gulf War illness, the Veteran had marked a fair amount of symptoms described in the guide.

During a July 2002 VA examination, the Veteran reported experiencing chronic fatigue and weakness with generalized muscle and joint pain, as well as night sweats, diffuse joint pain and stiffness, and bilateral flank pain.  He also reported chronic low back pain and neck pain, occasional numbness of the lower extremities, insomnia and somnolence, and chronic headaches.  Additionally, the Veteran reported that he stuttered, forgot words, experienced dizziness and loss of balance, complete loss of orientation, and blackout sensation, memory loss and forgetfulness, exaggerated startle response, and tremors of both hands.  The physical examination was essentially normal.  The examiner noted that there were no typical tender points of fibromyalgia present.  Diagnoses included leukocytosis of unknown etiology, thrombocytosis of unknown etiology, tremors of the hands of unknown etiology, and chronic fatigue, muscle pain, joint pain, muscle twitching, night sweats, arthritic-like symptoms with stiffness of the joints, swelling of the hands and feet, flank pain, dizziness and loss of balance, chronic insomnia and somnolence, memory loss, stuttering speech, exaggerated startle response, blackouts by history of unknown etiology.

In September 2002, the AOJ granted service connection for the Veteran's undiagnosed illness, and as noted above rated it analogously under the Diagnostic Code 5025, which pertains to fibromyalgia.  The AOJ noted that the grant covered the Veteran's claims of chest pain, heat sensitivity, muscle fatigue, muscle ache/pain, stiff joints, arthritic like symptoms, neck problems, swelling of hands and feet, muscle twitching, night sweats, pain and pressure behind the eyeballs, twitching of the eyes, flank pain, chronic fatigue, overall general achiness, exaggerated startle response, chronic headaches, migraines, tremors, chronic mood swings, irritability with rage, apathy, confusion, lethargy, blackouts, chronic insomnia, somnolence, memory loss, hard time waking up, loss of balance, attention deficit, difficulty speaking, and suicidal thoughts.

An April 2003 letter from Dr. S. L. described the Veteran's symptoms as including depression, chronic pain, and fatigue, which she said probably represented a form of fibromyalgia.  She also noted that due to medication side effects, the Veteran suffered decreased libido and sexual dysfunction, and that attempts to change medications had markedly worsened his symptoms.

In a July 2005 statement, the Veteran wrote that the symptoms he faced every day were so extreme that he was unable to work or function properly on a daily basis.

According to a September 2005 VA examination report, the Veteran reported widespread musculoskeletal pain, stiffness, achiness, myalgia, arthralgia affecting his neck, lower back, and bilateral upper and lower extremities.  He also reported trigger points, unexplained fatigue, sleep disturbance, parethesias, headaches, diarrhea, abdominal cramps, abdominal bloating, depression, anxiety, Raynaud's-like symptoms, frequency, and urgency.  Upon physical evaluation, the examiner noted the Veteran's tender points included the left and right occiputs at the suboccipital muscle insertion, low cervical anterior aspect of the intertransverse spaces at C5-C7 on the left and right, trapezius on the left and right, supraspinatus left and right, second rib left and right, in the left and right gluteal, and in the left knee.

The examiner noted that the Veteran's undiagnosed illness affected his occupational activities in the form of memory loss, decreased concentration, decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, hearing difficulty, lack of stamina, weakness or fatigue, urinary incontinence, and pain.  The examiner also noted that the disability had a moderate effect on the Veteran's ability to do chores, shop, travel, feed, bath, dress, toilet, and groom, severely affected his ability to exercise and recreate, and prevented him from playing sports.
An October 2005 treatment note from Dr. S. L. indicated the Veteran's muscle pain had increased in severity and was accompanied by occasional paresthesias in his hands.  Dr. S. L. noted the presence of tender points and myofascial trigger points in expected locations with relatively normal control points.  Dr. S. L. rendered a differential diagnosis of fibromyalgia with superimposed myofascial pain syndrome.

In May 2006, VA obtained a medical opinion addressing whether the Veteran's symptoms more closely approximated fibromyalgia or chronic fatigue syndrome.  The examiner reported that the Veteran's history and current symptomatology more closely approximated the diagnosis of fibromyalgia.  She explained that conclusion by noting that on tests of cognitive impairments such as the inability to concentrate, forgetfulness, and confusion, the Veteran tested good to fair.

An April 28, 2008 private treatment record noted the Veteran was suffering from cognitive impairment and the Veteran reported that he was "too tired to think," and was not processing information.  The note indicated that the cognitive impairment was not consistent with depression, and could be secondary to fibromyalgia and fatigue, but that it was odd in presentation.

An August 2008 sleep study by Dr. J. K. indicated the Veteran had diagnoses of mild to moderate obstructive sleep apnea and restless leg symptoms.  An October 2008 private treatment record from Dr. J. K. indicated the Veteran's mild to moderate apnea possibly played a role in the Veteran's daytime fatigue, sleepiness, and cognitive dysfunction.

A December 2008 private treatment record from Dr. K. B. diagnosed the Veteran with cognitive impairment which she suspected was due to sleep deprivation over a long duration.  Dr. K. B. considered reports from the Veteran's wife, who said the Veteran ran a car into the garage door while only moving it a short distance and took an hour or two to deliberate a question she had asked him.  Dr. K. B. called these symptoms a "profound degree" of cognitive impairment and noted they were somewhat out of proportion to usual reports in the context of sleep disorders.  However, Dr. K. B. noted that the relationship between the Veteran's cognitive dysfunction and Gulf War Syndrome, if any, was unclear.

In a February 2010 statement, the Veteran reported that his symptoms had worsened.  He also reported several new illnesses that were associated with his service-connected disability, including a heart condition, gastrointestinal illness, chronic headaches, and dementia type symptoms.

The Veteran was afforded a VA examination on April 5, 2010.  He continued to report trigger points, sleep disturbance, headache, diarrhea, depression, anxiety, and difficulty concentrating.  He also reported widespread musculoskeletal pain, stiffness, achiness, myalgia, arthralgia, and decreased exercise tolerance affecting his neck, back, hips, and bilateral upper and lower extremities.  The Veteran said that his symptoms were constant, and were exacerbated by emotional stress, cold or damp weather, insufficient sleep, and overexertion.  Upon physical evaluation, the examiner observed the same tender spots noted during the September 2005 VA examination, and reported two additional ones, in particular at the left and right lateral epicondyle, 2 centimeters distal to the epicondyle and the greater trochanter, posterior to the trochanteric prominence.

The examiner reported that the Veteran's undiagnosed illness had significant effects on his usual occupation.  With respect to the Veteran's activities of daily living, the examiner noted that the undiagnosed illness had no effect on feeding, bathing, dressing, toileting, or grooming, and mild effects on chores, exercise, shopping, sports, recreation, and travel.

Contemporaneous examinations were conducted to assess the etiology of the Veteran's newly claimed symptoms.  A neurological examination found that the Veteran's reported headache symptoms were not caused by or related to his service-connected undiagnosed illness.  The rationale was that the Veteran was only found to suffer tension headaches as opposed to migraine headaches, and that unlike migraine headaches, no credible medical or scientific evidence related fibromyalgia as a significant etiologic factor in tension-type headaches.  A digestive conditions examination yielded a diagnosis of irritable bowel syndrome, and that condition was found to be due to his undiagnosed illness.  As for the Veteran's reports of dementia type symptoms, a separate psychiatric examination rendered a diagnosis of cognitive disorder, not otherwise specified.  However, the examiner was unable to render an etiological opinion without resorting to speculation.  The examiner explained that the Veteran appeared intent on believing his cognitive deficits were attributed to his service-connected undiagnosed illness rather than sleep apnea or an underlying mood disorder.  The examiner indicated that the symptoms described by the Veteran were more consistent with a mood disorder, but also noted that the cognitive dysfunction could be attributed to sleep apnea, as it was severe enough to contribute to the Veteran's symptoms of daytime fatigue, sleepiness, and cognitive dysfunction.  The examiner suggested that further treatment for sleep apnea and continued assessment of cognitive functioning could help rule out apnea as a cause of the cognitive impairment.

The Veteran was afforded a VA examination in January 2014.  He reported symptoms including constant pain in his feet, back and neck pain, weak neck and back muscles, widespread aches and pains, generalized weakness all over, muscle twitching, night sweats, chills, difficulty focusing, confusion, and fatigue.  He also reported that his activities had decreased by 99 percent for the last 5 to 6 years and that his symptoms became much worse around 2008, but noted that he was not bed ridden.  Additionally, he described a lump on his neck he said developed approximately 5 years ago from an unknown cause.  On physical evaluation, the examiner noted the absence of tender trigger points.  She observed the presence of slight soft tissue fullness on the right side base of his skull, but noted that there was no definite mass.  X-ray testing of the lumbosacral and cervical spines, knees, and feet revealed normal osseous structures.  The examiner indicated that the Veteran's debilitating fatigue had reduced his daily activity level to less than 50 percent of the pre-illness level for a period of 6 months or longer.

The examiner opined that the Veteran's symptoms did not closely approximate either fibromyalgia or chronic fatigue syndrome, explaining that the Veteran did not meet the diagnostic criteria for either fibromyalgia or chronic fatigue syndrome.  She also noted that the Veteran's sleep apnea and restless leg syndrome could lead to fatigue, and that his depression could lead to fatigue and aches.  She concluded that the Veteran's symptoms appeared more consistent with personality traits mentioned in his April 5, 2010 VA examination and other past psychiatric examinations.

The Board finds that a rating of 60 percent under Diagnostic Code 6354 is warranted throughout the appeal.  In reaching this conclusion, the Board notes that the January 2014 VA examiner reported that the Veteran's symptoms had reduced his daily activity level to less than 50 percent of their pre-illness level for a duration of 6 months or longer.  The Board acknowledges that according to the Veteran's April 5, 2010 VA examination, his symptoms had no effect on feeding, bathing, dressing, toileting, or grooming, and only mild effects on chores, exercise, shopping, sports, recreation, and travel.  However, the January 2014 examiner noted that the Veteran's symptoms had persisted at that level of severity for 6 months or more prior to the examination, and the Veteran reported that his activities had decreased by 99 percent for the last 5 to 6 years and that his symptoms became much worse around 2008.  The Board finds the evidence from the January 2014 examination report to be of greater probative value than the functional impact assessment contained in the April 2010 examination, as the January 2014 evidence is more consistent with other evidence of record, in particular the private treatment records.  The Board further acknowledges that the record does not indicate the Veteran's symptoms resulted in periods of incapacitation at any time during the period on appeal.  See 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2013).  Therefore, affording the Veteran the benefit of the doubt, the Board concludes that the Veteran is entitled to a 60 percent rating.

The record does not support a finding of a rating greater than 60 percent at any point during the period on appeal.  In this regard, the Board considered the Veteran's statements to the January 2014 VA examiner that his symptoms have "eliminated any daily activities," and that his activities have decreased by 99 percent for the last 5 to 6 years.  However, the Veteran's statements and other objective evidence of record do not support such a showing.  In particular, elsewhere in the January 2014 VA examination report, the Veteran indicated he was still able to drive in the country, pay bills, take out the garbage, do laundry, help his wife on weekends, and until recently, ride his motorcycle.  The Veteran's ability to do these tasks indicates that his symptoms do not rise to the level of an almost complete restriction on routine daily activities.  Moreover, the Board notes that there is no evidence in the record suggesting the Veteran's symptoms may have precluded self-care.

Based on the medical evidence of record, the nature of the Veteran's disability, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's symptoms more closely approximate the level contemplated by a 60 percent under Diagnostic Code 6354, but no higher.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).

Extraschedular Consideration

The Board has also considered whether the Veteran is entitled to referral for compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's undiagnosed illness with the applied rating criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

Specifically, the Veteran's undiagnosed illness is manifested by widespread musculoskeletal pain, stiffness, achiness, myalgia, arthralgia affecting the neck, back, hips, and bilateral upper and lower extremities, as well as debilitating fatigue that restricts routine daily activities to less than 50 percent of the pre-illness level.  The criteria practicably represent the average impairment in earning capacity resulting from the Veteran's undiagnosed illness.  See 38 C.F.R. § 4.1, 4.88a (2013).  In particular, the rating criteria contemplate such symptoms as generalized muscle aches or weakness, fatigue, headaches, migratory joint pains, neuropsychologic symptoms, sleep disturbances, and cognitive impairments, as well as a combination of other signs or symptoms.  Thus, the Veteran's symptoms are adequately contemplated by the schedular rating criteria.  Additionally, the Veteran's bowel symptoms are specifically contemplated by his compensation for irritable bowel syndrome, granted in the September 2010 rating decision.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  Thus, as the Veteran's disability picture is not exceptional so as to render the applied rating criteria inadequate, the Board finds referral of this case for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2013) is not warranted.  

ORDER

A 60 percent disability rating for an undiagnosed illness with debilitating fatigue is granted, subject to regulations applicable to the payment of monetary benefits.


REMAND

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the Veteran asserts that he is unemployable due to the disability on appeal, the issue of a TDIU has been raised and is before the Board.  This aspect of the claim must be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.  Additionally, provide him with VA Form 21-8940 in connection with his claim to TDIU, and request that he supply the requisite information.

2.  Obtain all outstanding VA treatment and evaluation records.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

3.  Request the Veteran furnish all dates and places of non-VA treatment for his service-connected disabilities.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

4.  Complete any development required to adjudicate the Veteran's inferred claim of TDIU, to include that required to assess the functional impairment caused by his service-connected disabilities (fibromyalgia with multiple symptoms and debilitating fatigue, and irritable bowel syndrome associated with fibromyalgia with multiple symptoms).

5.  Thereafter, adjudicate the TDIU claim.  If the determination is unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate  action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


